Russell, J.
1. Where both parties to a cause consent that the court direct a verdict, though each moves that it be directed in his own favor, neither party can complain that the court erred in directing a verdict, though the losing party may except upon the ground that the verdict directed is erroneous.
2. One who, in his affidavit of illegality, alleges that the bond which was the basis of the judgment against him was signed by him in the case in question is estopped thereafter to deny such admission.
3. The defendant having withdrawn all of the grounds of his affidavit of illegality save one, the merits of the antecedent rulings of the court on . the demurrer to those grounds of the illegality which were withdrawn became immaterial.
4. The evidence demanded the verdict rendered. Judgment affirmed.